Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No’s. 333-78709, 33-60443, and 33-60449) of Katy Industries, Inc. (the “Company”) of our report dated March 25, 2010, on the consolidated financial statements of the Company for the years ended December 31, 2009 and 2008, which appears in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. /s/ UHY LLP St. Louis, Missouri March 25, 2010
